Citation Nr: 0108762	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-32 444	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from December 1976 to 
February 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 rating 
decision by the RO which denied increased ratings for 
service-connected right and left knee disorders, each knee 
rated 10 percent disabling.  The veteran failed to report to 
a February 2001 Travel Board hearing.


FINDINGS OF FACT

1.  Right knee chondromalacia patella, with X-ray evidence of 
degenerative changes, is manifested by complaints of pain on 
use; the knee has full range of motion and no instability

2.  Left knee chondromalacia patella, with X-ray evidence of 
degenerative changes, is manifested by complaints of pain on 
use; the knee has full range of motion and no instability


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (2000).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from December 1976 to 
July 1978.  His service medical records show he was treated 
for bilateral dislocating patellas and bilateral 
chondromalacia patella.  A history of knee problems prior to 
service was reported.  A medical board determined that the 
veteran's chondromalacia existed prior to service and that 
service aggravated the condition.

Chondromalacia of both knees was diagnosed at a December 1979 
VA examination.

In January 1980, the RO granted service connection, by way of 
aggravation, for right and left knee chrondromalacia patella.  
The RO determined that the veteran entered service with a 10 
percent bilateral knee disability, that the current level of 
disability was no more than 10 percent, and that the 
condition would currently be rated 0 percent (the difference 
between the preservice level and the current level of the 
disability).

Later VA examination and treatment records, dated to 1994, 
show the veteran complained of bilateral knee pain and was 
diagnosed as having bilateral chondromalacia.

In October 1995, the RO granted a 10 percent rating for right 
knee chondromalacia and a 10 percent rating for left knee 
chondromalacia.  No deduction was taken for the preservice 
level of disability.

In January 1996, the veteran filed a claim for an increased 
rating for the service-connected bilateral knee disorder.  He 
stated he had difficulty walking and kneeling.  

On VA examination in June 1996, the veteran reported that his 
knees hurt when he was in a certain position.  He stated he 
had bilateral knee pain for which he took Ibuprofen, giving 
him temporary relief.  Physical examination revealed that 
both knees had 0 degrees of extension and flexion to 140 
degrees.  He had no crepitus, no edema, and no increased 
warmth.  The diagnosis was bilateral chondromalacia patella.  
June 1996 X-ray studies of the knees showed mild degenerative 
changes.

In July 1996, the RO denied the veteran's claim for increased 
ratings for bilateral chondromalacia.

VA outpatient treatment reports from 1996 to 1997 show that 
the veteran was treated for multiple joint pain, to include 
bilateral knee pain.  Physical examination during this time 
revealed he had a full range of motion of the knees, and no 
crepitus, effusion, or erythema.  When treated for bilateral 
knee pain in September 1996, the veteran stated that he 
worked full time and that his pain did not bother him during 
work, but that he had problems with knee pain after work.  
The diagnoses during this time were mild osteoarthritis with 
occupational exacerbation and patellofemoral chondromalacia.

On a May 1997 VA examination, the veteran complained of 
bilateral knee pain.  He stated he had bilateral knee pain 
with excessive activities, such as walking, kneeling, 
climbing steps, and lifting objects from the floor.  He 
stated that he no longer ran due to knee pain and that all 
motion of the knees caused discomfort.  Physical examination 
revealed a normal gait.  There was no gross deformity of the 
knees.  Manipulation of the right and left patella caused 
discomfort, especially when the patella was manipulated to a 
superior position.  There was only slight discomfort with 
moving the patella inferiorly.  Lateral motion was 
essentially normal.  He had no lateral motion.  He did not 
have a drawer sign.  Flexion and extension of the knees 
appeared normal.  There was no edema in the legs.  The 
diagnosis was right and left knee chondromalacia.  In an 
addendum to the May 1997 examination report, the VA examiner 
noted that the veteran reported that his knees hurt most of 
the time, and especially during long drives.  The examiner 
stated that the veteran was examined under maximal 
disability.



II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claims for increased ratings for right and left 
knee disorders.  No further VA assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000), 
including new 38 U.S.C.A. § 5103A.  

The veteran is currently assigned a 10 percent rating for 
right knee chondromalacia patella, and he is assigned a 10 
percent rating for left knee chondromalacia patella.  Service 
connection was granted for the bilateral knee condition based 
on service aggravation.  Recent RO rating decisions abandoned 
an initial rating method of deducting, from the current 
rating, the degree of the disability which existed prior to 
service.  See 38 C.F.R. §§ 3.322, 4.22.  For purposes of the 
present Board decision, the Board assumes, without deciding, 
that no deduction is to be taken from the current rating 
because of the preservice level of disability.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight and 20 percent when moderate. 
38 C.F.R. § 4.71a, Code 5257.

The medical evidence pertinent to the claims, including VA 
examinations in 1996 to 1997, shows the veteran has no 
instability or subluxation of either knee.  As the veteran is 
not shown to have even a slight degree of recurrent 
subluxation or lateral instability of the right or left knee, 
a compensable rating is not warranted under Code 5257 for 
either knee.  38 C.F.R. § 4.31.  

The veteran's bilateral knee condition apparently includes 
arthritis.  Arthritis shown by X-rays is rated based on 
limitation of motion; however, when there is arthritis with 
at least some limitation of motion, but which would not be 
compensable under a limitation of motion code, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Codes 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

Medical examination and treatment reports from 1996 to 1997 
show the veteran has full range of motion of both knees.  
Since the veteran has full range of motion of both knees, 
noncompensable ratings for each knee under Codes 5260 and 
5261 are warranted.  Assuming that the veteran has minimal 
limitation of motion of both knees on use due to arthritis, 
ratings of 10 percent for the right knee and 10 percent for 
the left knee would be in order under arthritis Codes 5003 
and 5010.  However, there is no objective evidence of 
additional limitation of motion of the knees due to pain on 
use, and certainly not additional limitation to the extent 
necessary for higher ratings under the limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds it noteworthy to 
mention that 1997 VA examination addendum report indicates 
that the veteran was examined under maximal disability.

Dual ratings may be assigned for instability and for 
arthritis with limitation of motion of a knee.  VAOPGCPREC 9-
98 and 23-97.  However, such does not apply to the instant 
case because the veteran does not have a compensable degree 
of instability of either knee.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for increased ratings for right 
and left knee disorders.  Thus, the benefit-of-the-doubt rule 
is inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right knee disorder is denied.

An increased rating for a left knee disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

